Citation Nr: 1611233	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.   Entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1991, with additional service in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2010 and July 2012 rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).   

The Veteran had a January 2016 video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to a TDIU due to his service connected disabilities.  He has also alleged that fibromyalgia renders him unemployable.  

In a July 2012 rating decision, the RO denied service connection for chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  The Veteran filed a notice of disagreement in February 2013 and a statement of the case was issued on April 22, 2015.  Although the RO closed out the appeal on those issues for failure to respond, the Board notes that on June 15, 2015, the Veteran submitted a timely VA Form 9 indicating by an "X" that he wanted to appeal all issues listed on the statement of the case.  During the pre-hearing conference in January 2016, the Veteran's representative indicated that those issues were not withdrawn and had simply not yet been certified to the Board.  No testimony on those issues was given.  

The Board finds the VA Form 9 filed in June 2015 sufficient to perfect the appeal on the claims for service connection for chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  On the VA Form 9, the Veteran requested a Board hearing via video conference.  However, those issues have not yet been certified to the Board and the January 2016 video conference hearing did not address those issues.  Accordingly, remand of those issues is necessary for the Veteran to be scheduled for a video conference hearing to address those issues.

As the TDIU claim presently before the Board may be impacted by a favorable decision on those issues, the TDIU claim is held in abeyance until appellate action on the claims for service connection is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Certify the issues of service connection for chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  If additional development is deemed necessary prior to certification, such should be accomplished and a supplemental statement of the case issued.

2.  Schedule the Veteran for a Board video conference hearing on the claims for service connection for chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

